AMENDMENT TO CUSTODY AGREEMENT THIS AMENDMENT dated as of May 20, 2011 to the Custody Agreement dated November 1, 2007 (the “Agreement”), by and between The Bank of New York Mellon (formerly known as The Bank of New York) and Old Mutual Funds II, shall be as follows: WHEREAS, effective after the close of business May 20, 2011, the Old Mutual Strategic Small Company Fund was renamed the Old Mutual Copper Rock International Small Cap Fund. NOW THEREFORE, the parties agree as follows: 1. Schedule II to the Agreement shall be replaced with the Amended Schedule II attached hereto. 2. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II THE BANK OF NEW YORK MELLON By: /s/ Julian F. Sluyters By: /s/ Joseph F. Keenan Name: Julian F Sluyters Name: Joseph F. Keenan Title: President Title: Managing Director AMENDED SCHEDULE II DATED AS OF MAY 20, 2011 TO THE CUSTODY AGREEMENT BETWEEN OLD MUTUAL FUNDS II AND THE BANK OF NEW YORK MELLON DATED NOVEMBER 1, 2007 SERIES Effective November 5, 2007 for the following Funds: FUND TAX IDENTIFICATION NUMBER Old Mutual Analytic U.S. Long/Short Fund 23-3101388 Old Mutual Barrow Hanley Core Bond Fund 32-0213461 Old Mutual Barrow Hanley Value Fund 23-3101392 Old Mutual Dwight High Yield Fund 32-0213464 Old Mutual Dwight Intermediate Fixed Income Fund 65-1195626 Old Mutual Focused Fund 23-2988594 Old Mutual Heitman REIT Fund 23-3101391 Old Mutual TS&W Mid-Cap Value Fund 32-0194738 Effective December 10, 2007 for the following Funds: FUND TAX IDENTIFICATION NUMBER Old Mutual Cash Reserves Fund 23-2798368 Old Mutual Copper Rock International Small Cap Fund (formerly known as the Old Mutual Strategic Small Company Fund) 23-2862590 Old Mutual Dwight Short Term Fixed Income Fund 23-3101389 Old Mutual Large Cap Growth Fund (formerly known as the Old Mutual Large Cap Growth Concentrated Fund) 23-2860860 Old Mutual TS&W Small Cap Value Fund 65-1195628
